Citation Nr: 0407983	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  95-34 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for chronic right wrist 
and right thumb injury residuals.  

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for post-operative abdominal 
incisional hernia repair residuals.  

3.  Entitlement to an increased disability evaluation for the 
veteran's bilateral hearing loss disability, currently 
evaluated as 40 percent disabling.  

4.  Entitlement to an increased disability evaluation for the 
veteran's left knee pyogenic arthritis, currently evaluated 
as 10 percent disabling.  

5.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from September 1948 to 
December 1951.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision of the 
New Orleans, Louisiana, Regional Office (RO) which increased 
the disability evaluation for the veteran's left knee 
pyogenic arthritis from noncompensable to 10 percent 
disabling and denied increased evaluations for his bilateral 
hearing loss disability, tinnitus, and right knee medial 
collateral ligamental tear residuals with traumatic 
arthritis.  In December 1994, the veteran submitted a notice 
of disagreement.  In July 1995, the RO issued a statement of 
the case (SOC) to the veteran and his accredited 
representative which addressed the issues of increased 
evaluations for the veteran's bilateral hearing loss, right 
knee, and left knee disabilities.  In September 1995, the 
veteran submitted an Appeal to the Board (VA Form 9).  In 
June 1997, the Board denied increased evaluations for the 
veteran's bilateral hearing loss and right knee disabilities 
and remanded the issue of an increased evaluation for his 
left knee pyogenic arthritis to the RO for additional action.  

In December 1997, the RO, in pertinent part, denied both an 
increased evaluation for the veteran's bilateral hearing loss 
disability and a total rating for compensation purposes based 
on individual unemployability.  In January 1998, the veteran 
submitted a notice of disagreement with the December 1997 
rating decision.  In April 1998, the RO issued a SOC to the 
veteran and his accredited representative which addressed the 
issues of an increased evaluation for the veteran's tinnitus 
and a total rating for compensation purposes based on 
individual unemployability.  In May 1998, the veteran 
expressly withdrew in writing his claim for an increased 
evaluation for his tinnitus; was afforded a hearing before a 
Department of Veterans Affairs (VA) hearing officer; and 
submitted an Appeal to the Board (VA Form 9) from the denial 
of a total rating for compensation purposes based on 
individual unemployability.  In January 1999, the RO denied 
an increased evaluation for the veteran's right knee 
disability and issued a supplemental statement of the case 
(SSOC) to the veteran and his accredited representative which 
addressed the issue of an increased evaluation for the 
veteran's bilateral hearing loss disability.  In January 
1999, the veteran submitted a notice of disagreement with the 
denial of an increased evaluation for his right knee 
disability and an Appeal to the Board (VA Form 9) from the 
denial of an increased evaluation for his bilateral hearing 
loss disability.  

In June 1999, the RO denied both service connection for left 
wrist injury residuals and compensation under the provisions 
of 38 U.S.C.A. § 1151 for post-operative abdominal incisional 
hernia repair residuals.  In July 1999, the veteran submitted 
a notice of disagreement with the June 1999 rating decision.  
In October 1999, the RO issued a SOC to the veteran and his 
accredited representative which addressed the veteran's 
entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for post-operative abdominal incisional 
hernia repair residuals.  In November 1999, the veteran 
submitted an Appeal to the Board (VA Form 9) from the denial 
of compensation under the provisions of 38 U.S.C.A. § 1151 
for post-operative abdominal incisional hernia repair 
residuals.  

In February 2000, the RO denied service connection for 
chronic right wrist and thumb injury residuals.  In February 
2000, the veteran submitted a notice of disagreement with the 
February 2000 rating decision.  In June 2000, the RO issued a 
SOC to the veteran and his accredited representative which 
addressed the issue of service connection for chronic right 
wrist and thumb injury residuals.  In August 2000, the 
veteran was afforded a hearing before a VA hearing officer.  

In September 2000, the RO denied service connection for 
vertigo with loss of equilibrium.  In October 2000, the 
veteran submitted a notice of disagreement with the denial of 
service connection for vertigo with loss of equilibrium and a 
substantive appeal from the denial of service connection for 
chronic right wrist and thumb injury residuals.  In October 
2003, the veteran was afforded a video hearing before the 
undersigned Veterans Law Judge.  The veteran is represented 
by the Disabled American Veterans in the instant appeal.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify you if 
further action is required on your part.  


REMAND

The veteran has advanced at the hearings on appeal and in 
various written statements that he has received treatment 
from Charles L. Johnson, M.D., Eric R. George, M.D., and Juan 
Lastra, M.D., and at East Jefferson General Hospital and 
Hancock General Hospital for his claimed chronic wrist and 
right thumb disabilities and service-connected disorders. 
Clinical documentation of the cited treatment has not been 
incorporated into the record.  The veteran has stated further 
that he has received ongoing treatment at VA medical 
facilities.  The VA should obtain all relevant VA and private 
treatment records which could potentially be helpful in 
resolving the veteran's claims.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).  

In reviewing the record, the Board observes that the veteran 
was last afforded a VA examination for compensation purposes 
in October 1998.  The VA's statutory duty to assist the 
veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  An additional 
evaluation would be helpful in resolving the issues raised by 
the instant appeal.  

The veteran has submitted timely notices of disagreement with 
the RO's denial of service connection for both chronic left 
wrist injury residuals and vertigo with loss of equilibrium 
and an increased evaluation for his right knee disability.  
The RO has not issued either a SOC or a SSOC to the veteran 
which addresses those issues.  The United States Court of 
Appeals for Veterans Claims (Court) has directed that where a 
veteran has submitted a timely notice of disagreement with an 
adverse decision and the RO has not subsequently issued a SOC 
addressing the issue, the Board should remand the issue to 
the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. 
App. 238, 240-241 (1999).  Further, the veteran's entitlement 
to service connection for chronic left wrist injury residuals 
and vertigo with loss of equilibrium and an increased 
evaluation for his right knee disability are inextricably 
intertwined with the issue of his entitlement to a total 
rating for compensation purposes based on individual 
unemployability.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).

The provisions of 38 U.S.C.A. § 5103(a)(West 2002) and 
38 C.F.R. § 3.159(b) (2003) direct that, upon receipt of a 
complete or substantially complete application, the VA shall 
notify the veteran of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate his claims.  The VA shall make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claims.  The RO's May 2001 Veterans 
Claims Assistance Act of 2000 (VCAA) notice issued to the 
veteran pertains solely to claims for service connection and 
is deficient as to that issue.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
recently invalidated the regulations which empowered the 
Board to issue written notification of the 


VCAA to veterans.  Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  
Accordingly, this case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are met.  

2.  The RO should then contact the 
veteran and request that he provide 
information as to all treatment of his 
chronic right wrist and right thumb 
injury residuals and all treatment of his 
left knee and bilateral hearing loss 
disabilities after 1993, including the 
names and addresses of all health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
the RO should then contact Charles L. 
Johnson, M.D., Eric R. George, M.D., Juan 
Lastra, M.D., the East Jefferson General 
Hospital, Hancock General Hospital, and 
all other identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran for incorporation into the 
record.  

3.  The RO should then request that 
copies of all pertinent VA clinical 
documentation pertaining to treatment of 
the veteran after 1993, not already of 
record, be forwarded for incorporation 
into the claims files.  

4.  The RO should then schedule the 
veteran for a VA examination for 
compensation purposes in order to 
determine the current nature and severity 
of his chronic right wrist and thumb 
injury residuals, left knee pyogenic 
arthritis, bilateral hearing loss 
disability, and abdominal incisional 
hernias.  All indicated tests and studies 
should be accomplished and the findings 
then reported in detail.  

The examiner or examiners should advance 
opinions as to (1) the etiology of the 
veteran's abdominal incisional hernias 
and (2) whether it is more likely than 
not (i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran's 
chronic right wrist and right thumb 
injury residuals are etiologically 
related to his service-connected 
disabilities?  

The examiner or examiners should identify 
the limitation of activity imposed by the 
veteran's service-connected left knee 
pyogenic arthritis and any associated 
pain with a full description of the 
effect of the disabilities upon his 
ordinary activities.  The examiner should 
fully describe any weakened movement, 
excess fatigability, and incoordination 
present.  Determinations on whether the 
veteran exhibits pain with use of the 
left knee should be noted and described.  
If feasible, the determinations 
concerning pain, weakness and 
fatigability should be portrayed in terms 
of the degree of additional range of 
motion loss or ankylosis.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  The examiner should 
express an opinion as to the impact of 
the veteran's left knee pyogenic 
arthritis, bilateral hearing loss 
disability, and other service-connected 
disabilities upon his vocational 
pursuits.  Send the claims folder to the 
examiner or examiners for review.  The 
examination report should specifically 
state that such a review was conducted.  

5.  The RO should then issue a SOC to the 
veteran and his accredited representative 
which addresses the issues of service 
connection for both chronic left wrist 
injury residuals and vertigo with loss of 
equilibrium and an increased evaluation 
for the veteran's right knee medial 
collateral ligamental tear residuals with 
traumatic arthritis.  The veteran and his 
accredited representative should be given 
the opportunity to respond to the SOC.  

6.  The RO should then readjudicate the 
veteran's entitlement to service 
connection for chronic right wrist and 
right thumb injury residuals; 
compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for 
post-operative abdominal incisional 
hernia repair residuals; increased 
evaluations for his bilateral hearing 
loss disability and left knee pyogenic 
arthritis; and a total rating for 
compensation purposes based on individual 
unemployability.  If the benefits sought 
on appeal remain denied, the veteran and 
his accredited representative should be 
issued a SSOC which addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.   See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


